—Judgment of the Supreme Court, Bronx County (Bonnie Wittner, J.), rendered on May 24, 1988, convicting defendant, following a jury trial, of second degree burglary, third degree robbery and sentencing him to concurrent prison terms of 5 to 10 years and 3Yi to 7 years, is unanimously affirmed.
The nature and extent of cross-examination concerning witness credibility lies within the sound discretion of the trial court (People v Schwartzman, 24 NY2d 241, cert denied 396 US 846; People v Ely, 115 AD2d 171). The record herein does not support defendant’s contention that the trial court improperly limited defense counsel’s cross-examination of complainant, defendant’s sister, regarding her alleged history of psychiatric and emotional problems. On the contrary, defense counsel was allowed to make inquiry as to the nature and reason for complainant’s receipt of Social Security benefits, as well as a prior hospitalization, without having any medical documentation to provide a foundation for such questioning. *472Defendant’s complaints with respect to alleged hearsay testimony and the arresting officer’s purported improper bolstering of complainant’s testimony are without merit (see, Richardson, Evidence § 200, at 176 [Prince 10th ed 1985]; People v Castro, 101 AD2d 392, affd 65 NY2d 683). Concur—Kupferman, J. P., Milonas, Asch, Kassal and Smith, JJ.